DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2021 has been entered.

Election/Restrictions
Claims 1, 2, 5-10 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 12, 13 and 16-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, Claims 12, 13 and 16-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 1, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s amendment was given by Young Sun Kwon as provided in the attached email dated August 17, 2022.  The claims are amended as follows:

1.	(currently amended)  A bio-information measuring apparatus comprising:  
a pulse wave sensor configured to obtain a pulse wave signal;
a processor configured to: 
	extract at least two types of features of the obtained pulse wave signal, the features of the obtained pulse wave signal comprising 
	obtain an amplitude of the pulse wave signal,
	determine whether a variation in the amplitude of the pulse wave signal exceeds a threshold value,
	in response to the variation in the amplitude of the pulse wave signal exceeding the threshold value, correct the at least two types of features of the obtained pulse wave signal by adjusting [[a]] weighted values to be applied to degrees of dependence of the at least two types of features on the variation in an amplitude of the obtained pulse wave signal, and 
	measure bio-information based on the corrected at least two types of features; and
an output interface configured to output the measured bio-information and at least one of the pulse wave signal and the at least two types of features, 
wherein the bio-information comprises at least one of blood pressure, cardiac output, systemic vascular resistance, and depth of anesthesia.

2.	(original)  The bio-information measuring apparatus of claim 1, wherein the variation in the amplitude of the pulse wave signal comprises a variation in a magnitude of a direct current (DC) component or an alternating current (AC) component of the pulse wave signal.

3.	(canceled)  
4.	(canceled).

5.	(previously presented)  The bio-information measuring apparatus of claim 1, wherein the processor is configured to adjust the weighted value to be applied to the at least two types of features of the pulse wave signal based on a correlation between the variation in the amplitude of the pulse wave signal and a variation in each of the at least two types of features.

6.	(previously presented)  The bio-information measuring apparatus of claim 1, wherein the processor is further configured to exclude the pulse wave signal based on the variation in the amplitude of the pulse wave signal exceeding the threshold value.

7.	(currently amended)  The bio-information measuring apparatus of claim 6, wherein in response to excluding the pulse wave signal, the processor is further configured to control the pulse wavesensor to obtain another pulse wave signal.

8.	(previously presented)  The bio-information measuring apparatus of claim 1, wherein based on a type of the corrected at least two types of features and a degree of correction, the processor is further configured to determine a reliability of bio-information measured from the at least two types of features of the pulse wave signal.

9.	(previously presented)  The bio-information measuring apparatus of claim 1, wherein the processor is further configured to determine a frequency of the variation in the amplitude of the pulse wave signal exceeding the threshold value, and to generate guide information for changing a posture for measuring the bio-information or a position of the bio-information measuring apparatus based on the determined frequency.

10.	(previously presented)  The bio-information measuring apparatus of claim 1, wherein the output interface is further configured to output at least one of an alarm generated in response to the variation in the amplitude of the pulse wave signal, guide information, user feature information, and a reliability of the bio-information.

11.  	(canceled) 

12.	(currently amended)  A bio-information measuring method comprising:  
obtaining a pulse wave signal;
extracting at least two types of features of the obtained pulse wave signal, the features of the obtained pulse wave signal comprising 
obtaining an amplitude of the pulse wave signal;
measuring a variation in the amplitude of the obtained pulse wave signal;
determining whether the variation in the amplitude of the pulse wave signal exceeds a threshold value;
in response to determining that the variation in the amplitude of the pulse wave signal exceeds the threshold value, correcting the at least two types of features of the obtained pulse wave signal by adjusting [[a]] weighted values to be applied to types of features of the pulse wave signal based on degrees  of dependence of the at least two types of features on the measured variation in the amplitude of the obtained pulse wave signal; 
measuring bio-information based on the corrected at least two types of features; and
outputting the measured bio-information and at least one of the pulse wave signal and the at least two types of features of the obtained pulse wave signal, 
wherein the bio-information comprises at least one of blood pressure, cardiac output, systemic vascular resistance, and depth of anesthesia.

13.	(previously presented)  The bio-information measuring method of claim 12, wherein the variation in the amplitude of the pulse wave signal comprises a variation in a magnitude of a direct current (DC) component or an alternating current (AC) component of the pulse wave signal.

14.	(canceled)  
15.	(canceled).

16.	( previously presented)  The bio-information measuring method of claim 12, wherein the adjusting of the weighted value comprises adjusting the weighted value to be applied to the at least two types of features of the pulse wave signal based on a correlation between the variation in the amplitude of the pulse wave signal and a variation in each of the at least two types of features of the obtained pulse wave signal.

17.	( previously presented)  The bio-information measuring method of claim 12, further comprising: 
in response to determining that the variation in the amplitude of the pulse wave signal exceeds the threshold value, excluding the pulse wave signal; and 
in response to excluding the pulse wave signal, obtaining another pulse wave signal.

18.	(previously presented)  The bio-information measuring method of claim 12, further comprising determining a reliability of bio-information measured from the at least two types of features of the pulse wave signal based on a type of the corrected at least two types of features of the pulse wave signal and a degree of correction.

19.	(previously presented)  The bio-information measuring method of claim 12, further comprising:
determining a frequency of change in the amplitude of the pulse wave signal exceeding the threshold value; and 
generating guide information for changing a posture for measuring the bio-information or a position of a bio-information measuring apparatus based on the determined frequency. 

20.	(previously presented)  The bio-information measuring method of claim 12, further comprising outputting at least one of an alarm generated in response to the variation in the amplitude of the pulse wave signal, guide information, user feature information, and a reliability of the bio-information.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to fairly render unpatentable the claimed invention of an apparatus and method  comprising  in response to the variation in the amplitude of the pulse wave signal exceeding the threshold value, correct the at least two types of features (period and frequency) of the obtained pulse wave signal by adjusting weighted values to be applied to the at least two types of features of the pulse wave signal based on degrees of dependence of the at least two types of features on the variation in an amplitude of the obtained pulse wave signal, and measure bio-information based on the corrected at least two types of features; and an output the measured bio-information and at least one of the pulse wave signal and the at least two types of features, wherein the bio-information comprises at least one of blood pressure, cardiac output, systemic vascular resistance, and depth of anesthesia in combination with all other claim limitations. .

In addition, Applicant's claim amendments obviate the rejections under 35 USC 101 and 112. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892. The examiner can normally be reached Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MITCHELL E. ALTER
Examiner
Art Unit 3791

/MITCHELL E ALTER/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791